DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 12 and 19 recite “the latter”.  However, it is not clear which term or phrase this is referring to.
Claim 25 recites “an encryption key” which was previously recited in claim 22.  It is unclear if this is the same encryption key or a different one.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 11, 12, 15, 16, 18-20, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800) in view of Weisman (US 2015/0254912).
Regarding claim 1, Soon-Shiong teaches a method for encoding information, wherein the method comprises:
Generating an encryption key according to polymorphic features of nucleic acids from one or more entities (Digital transaction token can comprise a private key derived from genomic data, based on key from partition) - see [0050].  Single nucleotide polymorphisms (i.e., polymorphic features) can be integrated into partitions as part of the genomic data that is used to derive the digital transaction token - see [0061]).
Encrypting information, and encoding the encrypted information into synthetic DNA (Non-genomic information is encoded within synthetic variants - see [0120].  The synthetic variant is a genome sequence of base pairs (i.e., synthetic DNA).  The new synthetic variant comprises ciphertext (i.e., encrypted information).
Soon-Shiong does not teach encrypting information based on the encryption key (which is generated according to the polymorphic features).
Weisman teaches generating an encryption key according to polymorphic features of nucleic acids from one or more entities, wherein the encryption is based on said encryption key (Unique DNA comprises nucleotide polymorphism sites - see [0050].  A DNA based key is generated based on a DNA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soon-Shiong by enabling generation of the key from the nucleic acids of the entity, in order to provide authenticating information (see abstract), based upon the beneficial teachings provided by Weisman.  These modifications would result in increased security to the system.

Regarding claim 15, the Examiner notes that this is merely the opposite side of the encoding steps.  The decryption/decoding by providing the information, reading the information by sequencing and decrypting according to the same key, are all the opposite steps of the encoding, and therefore, are obvious to the skilled artisan in order to retrieve the original data.

Regarding claim 22, the Examiner notes that the synthetic DNA generated from the encryption key generated according to polymorphic features of nucleic acids from one or more entities, as taught by the combination of Soon-Shiong and Weisman (as discussed above), would necessarily need to be stored in a vault (such as a refrigerator or box or any other type of DNA holder) and also be stored in individual tubes for each sample, for the purpose of being able to access each DNA separately.  This would all be intrinsic to the methods discussed above.  

Regarding claim 2, Soon-Shiong teaches that the encryption key is generated from the polymorphic features of DNA or RNA of the one or more entities - see [0073].

Regarding claim 3, Soon-Shiong teaches that the encryption key can be generated from short tandem repeats of the DNA, mitochondrial DNA, chromosomes, SNPs of the DNA/RNA etc. - see [0044], [0059] - [0061], [0073], and [0089].

Regarding claim 6, Soon-Shiong teaches that the encryption key is generated from a set of single nucleotide polymorphisms of the DNA or RNA of the one or more entities and said set comprises at least five single nucleotide polymorphisms and generating the encryption key further comprises identifying said at least five single nucleotide polymorphisms by sequencing the nucleic acids of said one or more entities (Single nucleic acid polymorphism SNPs comprising at least 5 (for example GATTACA is 7)) - see [0047], [0050], and [0114] - [0116].

Regarding claims 8 and 23, Soon-Shiong teaches generating one or more helper datasets from the encryption key generated and said polymorphic features and encoding the encrypting information further comprises storing the one or more helper datasets generated on said synthetic DNA, along with said encrypted information (Hash of genome information (i.e., key) can be used for authentication and be part of the transaction card which is stored as synthetic DNA) - see [0073].

Regarding claim 9, Weisman further teaches that the information is encrypted based on a symmetric encryption algorithm, such that said encrypted information can be decrypted using a key identical to said encryption key (Symmetric cryptographic algorithms) - see [0037].

Regarding claim 11, Soon-Shiong teaches that generating the encryption key includes measuring said polymorphic features of said nucleic acids and translating the measured polymorphic features into a cryptographic key (Since Soon-Shiong teaches generating the encryption key from the polymorphic features, it is intrinsic that the features would need to be measured and translated into a key, in order to generate the key) - see [0050] and [0061].

Regarding claim 12, Soon-Shiong does not teach prior to generating said encryption key, generating a private key based on said polymorphic features of said nucleic acids of a given sample from 
Weisman teaches using asymmetric cryptographic calculations - see [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soon-Shiong by using asymmetric encryption algorithm in order to maintain desired security, based upon the beneficial teachings provided by Weisman.  

Regarding claim 16, the Examiner notes that the decryption side generating the decryption key in reverse order was well known in order to generate the same decryption key in symmetric encryption scenarios (Soon-Shiong teaches symmetric encryption, as discussed above).  Therefore, it would have been obvious before the effective filing date of the claimed invention to sequence said polymorphic features so as to generate said decryption key in order to decrypt the information read, for the purpose of securely generating the decryption key.

Regarding claim 18, Soon-Shiong teaches that the synthetic DNA provided is sequenced based on a massively parallel DNA sequencing method (e.g., a whole genome, DNA string, and/or RNA string) - see [0089].

Regarding claim 19, Soon-Shiong teaches using a hash (i.e., helper data) and using polymorphic features to generate the key, as discussed above.  Soon-Shiong does not teach combining the features with the has to compute the decryption key.  However, combining a hash and data to generate a key were well known before the effective filing date of the claimed invention, in order to provide additional security.

Regarding claim 20, Soon-Shiong teaches reading one or more helper datasets stored on said synthetic DNA along with said information to obtain said helper data (Hash of genome information (i.e., key) can be part of the transaction card which is stored as synthetic DNA) - see [0073].

Regarding claim 25, Soon-Shiong teaches that the DNA vault is a family vault, whereby at least one of the DNA samples stored encodes information encrypted with an encryption key generated according to inherited polymorphic features of nucleic acids from said one or more entities (the Examiner notes that the synthetic DNA generated from the encryption key generated according to polymorphic features of nucleic acids from one or more entities, as taught by the combination of Soon-Shiong and Weisman (as discussed above), would necessarily need to be stored in a vault (such as a refrigerator or box or any other type of DNA holder) and also be stored in individual tubes for each sample, for the purpose of being able to access each DNA separately.  This would all be intrinsic to the methods discussed above.  Since there are multiple samples, this can be considered a “family” vault.  The key is generated according to polymorphic features and therefore, can be considered as “inheriting” the features of the polymorphic features.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800) in view of Weisman (US 2015/0254912), and further in view of Chastain (US 2015/0319152).
The teachings of Soon-Shiong and Weisman are relied upon for the reasons set forth above.
Soon-Shiong and Weisman do not teach, but Chastain teaches: after having encrypted said information, deleting both the encryption key and material from which said encryption key was generated, without transmitting any of the encryption key and said material (One-time use keys which can be symmetric was are deleted after being applied for encryption) - see [0077].  The Examiner notes that not transmitting a secret key (or its information) was well known in the before the effective filing date as a means to provide security to protect the key from eavesdroppers.

Allowable Subject Matter
Claims 13, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.